BROWNING, JR., EDWIN B., Senior Judge,
concurs.
I concur based on the dictates of Garzon v. State, 980 So.2d 1038 (Fla.2008). However, I do so with a caveat: The use of “and/or” in informations and jury instructions is now clearly established as error. Trial judges, prosecutors, and defense counsel no longer have a plausible reason to allow a trial to be based on such a semantical “monstrosity.” Accordingly, I, as one appellate judge, will look very closely at future transgressions relating to “and/or” usage and I believe, at some point in time, its continued usage should be considered fundamental error. I base this statement on a belief that its continued usage in the face of numerous well-published cases’ condemnation supports a strong conclusion that it is deliberate or involves such ineptness that it should not be sanctioned, as a matter of fundamental procedure.